        Case 2:21-cv-00129-DMC Document 3 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                                No. 2:21-CV-0129-DMC-P
12                       Petitioner,
                                                         ORDER
13            v.
14    WARDEN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Petitioner has not filed a complete application to proceed

19   in forma pauperis, along with a “certification from the warden or other appropriate officer of the

20   place of confinement showing the amount of money or securities that the petitioner has in any

21   account in the institution” as required by Rule 3(a)(2) of the Federal Rules Governing Section

22   2254 Cases, or paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a). Petitioner will be

23   provided the opportunity to submit either a completed application to proceed in forma pauperis,

24   with the required certification, or pay the appropriate filing fee. As to the certification

25   requirement, while a copy of Petitioner’s prison trust account statement certified by prison

26   officials is not required to satisfy the requirement, such a statement will suffice. Petitioner is

27   warned that failure to comply with this order may result in the dismissal of this action for lack of

28   prosecution and failure to comply with court rules and orders. See Local Rule 110.
                                                         1
        Case 2:21-cv-00129-DMC Document 3 Filed 03/23/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the certification required by Rule 3(a)(2), or pay the appropriate filing fee; and

 5                  2.      The Clerk of the Court is directed to send Petitioner a new form

 6   Application to Proceed In Forma Pauperis By a Prisoner.

 7

 8   Dated: March 23, 2021
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
